In an action, inter alia, to recover damages for medical malpractice and wrongful death, etc., the plaintiff appeals from an order of the Supreme Court, Richmond County (Gigante, J.), dated November 17, 2004, which granted the motion of the defendants Philip Jay Silverman and Gilbert Lederman pursuant to CPLR 510 (2) to change of venue from Richmond County to a county “outside of the metropolitan and neighboring ar*626eas” to the extent of transferring venue from Richmond County to Albany County.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the Clerk of the Supreme Court, Albany County, is directed to deliver to the Clerk of the Supreme Court, Richmond County, all papers filed in this action and certified copies of all minutes and entries (see CPLR 511 [d]).
The respondents failed to demonstrate that they could not obtain an impartial trial in Richmond County (see CPLR 510 [2]). Accordingly, the Supreme Court should have denied their motion pursuant to CPLR 510 (2) to change venue (see Field v Schultz, 288 AD2d 177 [2001]; DeBolt v Barbosa, 280 AD2d 821, 825-826 [2001]; Albanese v West Nassau Mental Health Ctr., 208 AD2d 665, 666 [1994]; Clausi v Hudson Cement Co., 26 AD2d 872, 873 [1966]). Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.